Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Preliminary Amendment filed September 3, 2020 has been entered.  Claims 1-8, and 10-13 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 recites the acronym “WOE.” The full wording corresponding to this acronym should be provided the first time it is recited in the claim. For example, claim 1 could be rewritten to state, “determining weight of evidence (WOE) values corresponding to the various groups…” a similar change should be made to the acronym “IVs” recited in claim 2. 
	Appropriate correction or clarification is requested.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determining module, an acquiring module, and an adjusting module recited in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §112
6.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 13 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 13 recites the following limitation:
The method according to claim 8, characterized in that the data change information comprises at least one of the following information…”
	However, claim 8, from which claim 13 depends, is a system claim rather than a method claim. Therefore, it is unclear whether claim 13 was intended to be recited as a system or a method claim. However, it appears that the applicant intended for claim 13 to depend from claim 12. This interpretation is based on the relationship between claims 4 and 7. Claim 12 recites the same limitations as claim 4, while claim 13 recites the same limitations as claim 7. The preliminary amendment filed by the applicant on September 3, 2020 amended claim 4 to solely depend from claim 1 to avoid an issue regarding multiple dependency. It appears that claims 12 and 13 were added to link together the limitations of original claims 4 and 7 to claim 3. Therefore, for the purpose of examination, claim 13 has been interpreted as stating, “The method according to claim 12, characterized in that the data change information comprises at least one of the following information…” However, appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

9.	Claims 1-8 and 10-13 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
10.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-7 and 11-13), a machine (claim 8) and a manufacture (claim 10); where the machine and the manufacture are substantially directed to the subject matter of the process (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
11.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 8 recites the abstract idea of: 
a [[determining module]], used for determining at least one high cardinality variable from multiple candidate independent variables of the scorecard model; 
wherein the [[determining module]] is further used for determining a rolling variable from the at least one high cardinality variable according to a preset rule; 
[[an acquiring module]], used for acquiring parameter information of various groups of the rolling variable in a preset time; 
wherein the [[determining module]] is further used for determining WOE values corresponding to the various groups according to the parameter information acquired by the [[acquiring module]]; and 
an [[adjusting module]], used for adjusting the scorecard model according to the WOE values corresponding to various groups of the rolling variable and the rolling variable.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, modifying a scorecard model for performing risk predictions). 

Step 2A, Prong 2
12.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 8 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 8 also recite generic computer components (e.g., an adjusting device, a determining module, an acquiring module, and an adjusting module). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 8 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 8 is directed to an abstract idea.
	
Step 2B
13.	Under the 2019 PEG step 2B analysis, the additional elements of claim 8 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g., an adjusting device, a determining module, an acquiring module, and an adjusting module), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 133 and 134).
	Thus, claim 8 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
14.	Independent claim 1 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 1 recites limitations that are substantially similar to those recited in claim 8. However, the primary difference between claims 1 and 8 is that claim 1 is drafted as a method rather than as a device. However, in contrast to the limitations of claim 8 described above, claim 1 does not recite any additional elements beyond the abstract idea itself. Rather, claim 1 simply recites a series of method steps for adjusting a scorecard model. Therefore, under Step 2A, Prong 2 and Step 2B, claim 1 does not recite any additional elements that integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Thus, since a similar analysis should be used for claims 1 and 9, claim 9 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
15.	Dependent claims 2-7 and 10-13 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claim 2 simply refines the abstract idea because it recites process steps (i.e., calculating IVs corresponding to various candidate independent variables, acquiring input from a user according to the IVs, and determining the high cardinality variables based on the input) that falls under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1. 
	Claim 2 simply refines the abstract idea because it recites process steps (i.e., calculating IVs corresponding to various candidate independent variables, acquiring input from a user according to the IVs, and determining the high cardinality variables based on the input) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1.
	Claim 3 simply refines the abstract idea because it recites process steps (i.e., calculating IVs corresponding to various candidate independent variables, determining the candidate independent variables whose IVs are greater than a preset IV threshold as target variables, acquiring the WOE values corresponding to various groups of the target variables, and determining the target variables as the high cardinality variables if a number of first differences greater than a preset WOE difference threshold meets a preset high cardinality condition) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1.
	Claims 4, 11, and 12 simply refine the abstract idea because they recite process steps (i.e., acquiring data change information of various groups of each high cardinality variable in the at least one high cardinality variable in a period, and determining the corresponding high cardinality variable as the rolling variable if the data change information of the various groups meets preset data change conditions) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1. 
	Claims 5 simply provides further definition to the “scorecard model” recited in claim 1. Simply stating that the scorecard model is established based on a linear regression model does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of algorithm used by the scorecard model.
	Additionally, claim 5 refines the abstract idea because it recites process steps (i.e., adding the rolling variable into the linear regression model corresponding to the scorecard model, and determining the value of the rolling variable according to the WOE values corresponding to various groups of the rolling variable) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1.
	Claim 6 simply refines the abstract idea because it recites process steps (i.e., carrying out statistics on values and/or bad debt rates of various groups of each high cardinality variable in the at least one high cardinality variable in the period; determining value change information and/or bad debt rate change information of various groups of each high cardinality variable in the period according to statistical results; and (SCHPY-20005-USPT/01208660v1 }3generating data change information of various groups of each high cardinality variable in the period based on the value change information and/or the bad debt rate change information) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1.
	Claims 7 and 13 simply provides further definition to the “data change information” recited in claim 4. Simply stating that the data change information may comprise various types of data does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of data used by the scorecard model.
	Additionally, claims 7 and 13 refine the abstract idea because they recite process steps (i.e., acquiring data change information of various groups of each high cardinality variable in the at least one high cardinality variable in a period, and determining the corresponding high cardinality variable as the rolling variable if the data change information of the various groups meets preset data change conditions) that fall under the category of organizing human activity, namely fundamental economic practices or principles and/or commercial interactions, as described above regarding claim 1. 
	Claim 10 simply recites a computer-readable storage medium storing a computer program comprising instructions that, when executed by a processor, performs the method according to claim 1. However, this amounts to no more than simply applying generic computer components to implement the abstract idea on a computer. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Citation of Pertinent Prior Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bee Wah Yap (NPL article titled “Using data mining to improve assessment of credit worthiness via credit scoring models”): Describes a method for constructing a credit scoring model using weight of evidence (WOE) values. However, Bee Wah Yap does not teach the concept of determining and utilizing “rolling variables” as recited in the claim.
Oliveria (U.S. Patent No. 8296224): Computer-implemented systems and methods are provided for generating bins for a scorecard. An approximate set of bins is generated by applying an optimization model to binning data. The optimization model includes an objective function, constraints, and surrogate weight of evidence metrics.
Gao (U.S. Pre-Grant Publication No. 20140365356): Describes a system/method that enables a projection of credit scores at a specified future date as well as an estimation of a date when a credit score will reach a certain level.
Bao (Chinese Patent Publication No. CN108109066A): Describes a credit evaluation model updating method and system.
Zhao (U.S. Pre-Grant Publication No. 20180276291): Describes systems and methods for constructing a scoring model and evaluating user credit.
Hand (NPL article titled “Defining attributes for scorecard construction in credit scoring”): Describes a method for partitioning variables within a scorecard based on weights of evidence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696